Citation Nr: 1113777	
Decision Date: 04/07/11    Archive Date: 04/15/11	

DOCKET NO.  09-32 353A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey



THE ISSUE

Entitlement to an effective date earlier than May 16, 2000 for the award of service connection for gastritis, postoperative hemigastrectomy and vagotomy.


REPRESENTATION

Appellant represented by:	National Association of County Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to January 1954.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In a Statement of the Case (SOC) dated in August 2009, the RO took up the aforementioned issue of entitlement to an effective date earlier than May 16, 2000 for the award of service connection for gastritis, postoperative hemigastrectomy and vagotomy.  However, in that same Statement of the Case (SOC), the RO noted that, in the Veteran's Notice of Disagreement, he had raised the additional issue of clear and unmistakable error "in not assigning an earlier effective date."  The Veteran was informed that he would be notified in a separate letter concerning the issue of clear and unmistakable error in a prior rating decision.

Further review of the record discloses that, in a subsequent rating decision of December 2009, the RO did, in fact, take up the issue of clear and unmistakable error in a previous (March 26, 1954) rating decision, and, in so doing, found that there was no clear and unmistakable error present in that decision.  In correspondence of January 2010, the Veteran was informed of that denial of benefits, but failed to timely perfect his appeal as to the issue regarding clear and unmistakable error.  Accordingly, that issue is not currently before the Board.

Finally, good or sufficient cause having been shown, the Veteran's appeal has been advanced on the Board's docket under the provisions of 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.900(c) (2010).




FINDINGS OF FACT

1.  In a rating decision of March 1954, the RO denied entitlement to service connection for duodenal ulcer with psychophysiological gastrointestinal reaction.

2.  In a subsequent rating decision of December 1979, the RO once again denied entitlement to service connection for duodenal ulcer with psychophysiological gastrointestinal reaction.

3.  On May 16, 2000, there was received the Veteran's "reopened" claim for service connection for "ulcer condition of the abdomen."

4.  In a rating decision of June 2001, the RO continued its denial of service connection for duodenal ulcer with psychophysiological reaction.

5.  In a rating decision of January 2002, the RO granted entitlement to service connection for gastritis, postoperative hemigastrectomy and vagotomy (previously shown as psychophysiological gastrointestinal reaction), effective from May 16, 2000, the date of receipt of the Veteran's "reopened" claim.

6.  In correspondence of April 2008, the Veteran raised the issue of an effective date earlier than May 16, 2000 for the award of service connection for gastritis, postoperative hemigastrectomy and vagotomy.

7.  The Veteran has raised a freestanding claim for an earlier effective date in an attempt to overcome the finality of the January 2002 rating decision assigning May 16, 2000 as the proper effective date for the award of service connection for gastritis, postoperative hemigastrectomy and vagotomy.



CONCLUSIONS OF LAW

1.  The decision of the RO in January 2002 which assigned an effective date of May 16, 2000 for the award of service connection for gastritis, postoperative hemigastrectomy and vagotomy, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2010).

2.  The Veteran's claim for an effective date prior to May 16, 2000 for the award of service connection for gastritis, postoperative hemigastrectomy and vagotomy, is legally insufficient.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.105 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

For reasons which will become apparent, the Board is compelled to deny this appeal as a matter of law, and not based upon consideration of the evidentiary record.  No possible development of the record would affect the outcome of this decision.  Because no reasonable possibility exists that such development would aid in substantiating this claim, any deficiencies of Veterans Claims Assistance Act of 2000 (VCAA) notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; see also Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (holding that compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating his claim).

Earlier Effective Date

By way of background, and as noted above, in a rating decision of January 2002, the RO granted entitlement to service connection for gastritis, postoperative hemigastrectomy and vagotomy, effective from May 16, 2000, the date of the Veteran's "reopened" claim for service connection.  The Veteran did not perfect an appeal of that decision and it has become final.

The Veteran now seeks an effective date earlier than May 16, 2000 for the award of service connection for gastritis, postoperative hemigastrectomy and vagotomy.  In that regard, the effective date of an award based on an original claim or claim reopened after final disallowance shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a) West 2002).  Except as otherwise provided, the effective date of an evaluation and award of compensation based on an original claim, a claim reopened after final allowance, or a claim for increase will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2010).

Where a rating decision is not timely appealed, it becomes final based on the evidence of record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104 (2010).  An unappealed decision issued by the Board is likewise final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 (2010).  Where the Board affirms a determination by the agency of original jurisdiction, such determination is subsumed by the final appellate decision.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. §§ 20.1100, 20.1103, 20.1104 (2010).

Previous determinations which are final and binding will be accepted as correct in the absence of clear and unmistakable error.  Where the evidence establishes such error, the prior decision will be reversed or amended.  38 C.F.R. § 3.105(a) (2010).  Absent a motion for reconsideration, only a request for revision premised on clear and unmistakable error could result in the assignment of an effective date earlier than that assigned by a final decision.  See Rudd v. Nicholson, 20 Vet. App. 296 (2006).

In the case at hand, the Veteran is attempting to advance a claim for an earlier effective date for the award of service connection for gastritis, postoperative hemigastrectomy and vagotomy.  However, as noted above, the United States Court of Appeals for Veterans Claims (Court) has made it clear that there can be no "freestanding" claim for an earlier effective date, because to allow such a claim would be contrary to the principles of finality set forth in 38 U.S.C.A. §§ 7104, 7105 (West 2002); see also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  In other words, the finality of the effective date precludes any attempt to now claim an earlier effective date on grounds other than clear and unmistakable error or a motion for reconsideration.

As noted above, the Veteran has effectively attempted to raise an impermissible "freestanding" claim for an earlier effective date.  Consequently, there is no valid claim for the Board to consider on appeal, and the appeal must be dismissed.


ORDER

The appeal regarding the Veteran's claim of entitlement to an effective date earlier than May 16, 2000 for the award of service connection for gastritis, postoperative hemigastrectomy and vagotomy, is dismissed.



	                        ____________________________________________
	K. J. ALIBRANDO
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


